Citation Nr: 0216261	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as a residual of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1966, with prior service from December 1946 to July 1948 as 
an aviation midshipman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of prostate cancer, claimed as a residual of 
exposure to both Agent Orange and ionizing radiation.  At an 
August 2002 Board hearing in Washington, DC, before the 
undersigned, the veteran indicated that he was no longer 
claiming that his prostate cancer was due to exposure to 
Agent Orange.  Transcript.  Therefore, the issue is as stated 
on the title page.


REMAND

In a January 10, 2001, letter, the RO asked the veteran to 
complete radiation questionnaires.  On January 12, 2001, the 
RO requested that the Defense Threat Reduction Agency provide 
dose data on the veteran and submitted copies of a November 
4, 1999, statement of the veteran and a relevant travel order 
to that agency.  In February 2001, the RO received the 
questionnaires from the veteran, but they were not forwarded 
to the Department of Defense agency.  In an April 2001 
response that agency indicated that a careful search of the 
dosimetry data revealed a recorded dose of 0.0 rem gamma for 
the veteran and that scientific dose reconstructions reflect 
that the veteran would have received an additional probable 
dose of 0.0 rem gamma.  That agency did not provide the 
actual dosimetry data and it is unclear whether there is dose 
badge data for the veteran.  Also, since that agency did not 
consider the questionnaires completed by the veteran, another 
assessment must be made.

Additionally, the August 2001 opinion from the Director of 
Compensation and Pension Service, as a designee of the VA 
Under Secretary for Benefits, did not comply with the 
guidance in Stone v. Gober, 14 Vet. App. 116 (2000).  An 
opinion of the VA Under Secretary for Benefits does not need 
to explicitly discuss each of the factors in 38 C.F.R. 
§ 3.311(e), but it must be more than a cursory explanation 
and a mere restatement of any opinion obtained from the 
office of the VA Under Secretary for Health.  Id. at 120.  
38 C.F.R. § 3.311(c) states that when a claim is forwarded to 
the Under Secretary of Benefits for review pursuant to 
38 C.F.R. § 3.311(b)(1), the Under Secretary of Benefits will 
evaluate whether the veteran's disease resulted from exposure 
to radiation in service and will inform the RO of 
jurisdiction in writing of the conclusion.  Since another 
opinion from the VA Under Secretary for Benefits must be 
obtained and since this regulation provides that the claim 
must be reviewed by a RO, the RO will be asked to accomplish 
additional necessary development.

In addition to claiming exposure from being present at Indian 
Springs Air Force Base during Operation PLUMBBOB, the veteran 
has claimed occupational exposure to ionizing radiation 
through his regular assignments with Attack Squadron 42 and 
at the U.S. Naval Air Special Weapons Facility at Kirtland 
Air Force Base in Albuquerque, New Mexico.  This alternative 
theory of exposure has not been developed.

Additionally, in January 2000, the Naval Medical Center in 
San Diego, California, sent records from a hospitalization 
from February 3, to February 5, 1998, for a prostatectomy.  
However, the requested outpatient treatment records from that 
facility were not provided.    

In view of the above matters, this case must be remanded for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The RO should obtain the outpatient 
treatment records from the Naval Medical 
Center in San Diego, California, to 
include the Urology Clinic, for treatment 
of prostate cancer and its residuals from 
November 1998 to the present.  If any 
attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.  

4.  The RO should ask the veteran to 
provide a statement with as much detail 
as possible regarding the circumstances 
of his exposure to ionizing radiation 
during his regular assignments with 
Attack Squadron 42 and at the U.S. Naval 
Air Special Weapons Facility at Kirtland 
Air Force Base in Albuquerque, New 
Mexico, and when he was at the Nevada 
Test Site during Operation PLUMBBOB.  In 
particular, he should be asked whether he 
was located with his unit during the 
detonation test during Operation PLUMBBOB 
and if not, where.  He should also be 
asked to describe the frequency and 
nature of exposure to nuclear weapons 
during his regular assignments with 
Attack Squadron 42 and at the U.S. Naval 
Air Special Weapons Facility at Kirtland 
Air Force Base in Albuquerque, New 
Mexico, to include how often he flew 
planes carrying nuclear weapons and the 
nature and frequency of his duties 
supervising the unloading and transfer of 
cargo containing nuclear weapons and 
parts of nuclear weapons.

5.  The RO should contact the Defense 
Threat Reduction Agency, located at 6801 
Telegraph Road, Alexandria, VA 22310-3398 
and provide copies of the veteran's 
travel orders, his November 4, 1999, 
statement, all questionnaires regarding 
radiation exposure (exposure to radiation 
questionnaire, dated July 2, 2001, and 
the questionnaires received in February 
2001: exposure to radiation 
(questionnaire A), exposure to radiation 
(questionnaire B), and questionnaire for 
continental United States (e.g., Nevada 
test site)), the April 5, 2001, response 
of the Defense Threat Reduction Agency, 
and any additional statements submitted 
by the veteran pursuant to this remand.  
The RO should also inform that agency 
that the veteran testified at the August 
2002 hearing that he was between a 
quarter mile to a half mile away from 
ground zero during the test detonation 
during Operation PLUMBBOB.  The RO should 
ask that agency to review the above-
mentioned documents and make a 
reassessment on total dose of rem gamma 
with an upper bound, potential for 
exposure to neutron radiation, potential 
for internal exposure, and 50-year 
committed does equivalent to the prostate 
in rems.  The RO should ask the agency to 
provide a copy of the actual dosimetry 
data on the veteran, including any dose 
badge data.   The RO should also ask the 
agency to explain whether there is a 
range of dose of rem gamma since the 
April 5, 2001, response indicated that 
the veteran had an upper bound of 0.0 rem 
gamma. 

6.  The veteran's claims file should be 
referred to the VA Under Secretary for 
Health for the preparation of a dose 
estimate based on cumulative exposure to 
ionizing radiation in service to include 
exposure during his regular assignments 
at Attack Squadron 42 and the U.S. Naval 
Air Special Weapons Facility at Kirtland 
Air Force Base in Albuquerque, New 
Mexico, which may include a determination 
of no exposure.  

7.  The veteran's claims file should be 
forwarded to the VA Under Secretary for 
Benefits for consideration of the claim 
pursuant to 38 C.F.R. § 3.311(c).  Any 
opinion from the Under Secretary for 
Benefits, or designee of the VA Under 
Secretary for Benefits, of no reasonable 
possibility that the prostate cancer was 
caused by in-service exposure to ionizing 
radiation, if so concluded, must be 
accompanied by a thorough explanation of 
the rationale for any conclusions 
reached.  In accordance with the guidance 
in Stone v. Gober, 14 Vet. App. 116 
(2000), such an opinion need not 
explicitly discuss each of the factors in 
38 C.F.R. § 3.311(e), but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.  The opinion should also address 
an October 1999 study of the Institute of 
Medicine showing a higher rate of death 
from prostate cancer among nuclear test 
participants than those in a comparison 
group.

8.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


